Title: To Thomas Jefferson from George Washington du Motier de Lafayette, 29 July 1796
From: Lafayette, George Washington Louis Gilbert du Motier de
To: Jefferson, Thomas


                    
                        Monsieur
                        Mount Vernon 29 Juillet 1796
                    
                    Si quelque chose en Amérique est capable d’adoucir le sentiment de mes peines, et de faire renaitre dans mon ame flêtrie par le découragement, quelque rayon d’espérance, c’est de voir, je ne dis pas seulement, qu’il est resté des amis à mon pere dans le malheur, mais quels amis lui sont restés! Connu, ou inconnu, je n’ai presque pas fait un pas sur cette terre de Liberté, sans y recueillir quelque portion de ce précieux patrimoine d’attachement, de bienveillance, et d’amitié, qu’il m’y avoit préparé dans de plus heureux temps, et qui l’y attend lui-même, s’il vit assez pour tromper les vœux des ennemis de son pays, au gré desquels il meurt trop lentement.
                    Je connois assez bien quelles consolations peuvent arriver jusqu’à lui, et de quelle espece de Jouissances son cœur est encore capable, pour pouvoir vous assurer que c’en seroit une des plus douces pour lui, de connoitre, au milieu de sa prison, et des supplices inventés contre lui par la haine coalitionnaire, les dispositions de l’Amérique à son égard. Tant qu’elles existeront, il lui sera impossible de croire que son étoile soit éteinte, et que le tombeau soit pour jamais fermé sur sa tête. Toujours il espérera que son tempéramment, plus heureusement que son bras, luttera contre la tyrannie, et que sa santé, par une heureuse obstination, ainsi que son ame, restera plus forte que ses maux. J’en ai pour garant ses propres lettres, dérobées par l’amitié courageuse à la vigilance de ses gardes, et où respire toujours ce sentiment de résistance à l’oppression qui ne l’a jamais abandonné, et ce pressentiment d’une délivrance, qu’il a constamment attendue de l’amitié des Etats-unis, et des anciens complices de ce que j’ai quelquefois entendu appeller, sa sainte folie pour la liberté: qu’on lui a tant reprochée, qui lui a déja tant coûté, sans ce qu’elle peut lui coûter encore.
                    Quoique bien jeune moi-même, lorsque vous étiez en France, je me rappelle parfaitement d’avoir eu souvent l’honneur de vous y voir. L’amitié qui régnoit entre mon pere et vous est également présente à ma mémoire et si j’avois pu l’oublier, ses lettres où je vois votre nom si  souvent répétét et son extrême confiance en vous aussi souvent exprimée, m’en auroient bientôt fait souvenir.
                    Le tendre interêt que vous lui conservez et celui que vous voulez bien me témoigner à moi-même, ne peuvent donc pas être des choses nouvelles ou imprévues pour moi: au contraire j’y ai toujours compté; et maintenant que ma mère et mes sœurs associées à ses étranges destinées partagent le poids de ses fers, j’y compte sans cesse encore; et s’il étoit possible que ses malheurs, et par conséquent les miens augmentassent encore, j’y compterois chaque jour davantage.
                    Cependant si souvent trompé dans l’espérance de le voir libre, puis-je faire autre chose, que de stériles efforts, pour remercier ses amis de n’avoir pas désespéré de sa délivrance? Si je ne puis faire plus, au moins je hâterai, j’accélérerai de tous mes vœux, le jour où, libres et réunis enfin, nous pourrons les remercier tous, en famille. J’ai l’honneur d’être, avec respect, Monsieur, Votre très-humble et très-obéissant serviteur,
                    
                        G. W. Motier Lafayette
                    
                    
                        Un mal d’aventure à l’index, m’ayant privé pendant quelque tems de la faculté d’écrire, j’espère que vous m’excuserez de ne vous avoir pas répondu plutôt.
                    
                